Title: From George Washington to Elias Dayton, 24 August 1781
From: Washington, George
To: Dayton, Elias


                        
                            Dear Sir
                            Kings Ferry Augt 24th 1781
                        
                        Be so good as to use your best endeavours to obtain intelligence from York and Staten Island, that we may
                            know what effect our late movements have produced. ascertain the strength of the Enemy on Staten Island, & whether
                            any Troops have arrived from Virginia—What Boats could, on an emergency, be procured between Newark &and Amboy for
                            transporting Troops if they should be required. and hold your own Corps and Hazens Regiment provided with Teams to move
                            your light Baggage at any moment.
                        Let your Expresses (if you should have occasion to send any) come from Chatham by the two Bridges, at the
                            Fork, to Pompton & thence along the common road to this place. I am Dr Sir Your most Obedt Servant
                        
                            Go: Washington 
                        
                    